FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CASTULO BERTULIO GONZALEZ                        No. 12-72389
BARRIOS,
                                                 Agency No. A070-923-915
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Castulo Bertulio Gonzalez Barrios, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence factual findings, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and review de novo claims of due process

violations in immigration proceedings, Zetino v. Holder, 622 F.3d 1007, 1011 (9th

Cir. 2010). We deny the petition for review.

      Gonzalez Barrios contends he will be harmed in Guatemala on the basis of

his membership in a particular social group.

      Substantial evidence supports the BIA’s determination that, even if

Gonzalez Barrios’s proposed social group was cognizable, he did not establish a

nexus between his fear of harm and the proposed group. See INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992) (petitioner must provide compelling

evidence of motive for persecution). Accordingly, Gonzalez Barrios’s asylum and

withholding of removal claims fail. See Molina-Morales v. INS, 237 F.3d 1048,

1052 (9th Cir. 2001).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Gonzalez Barrios failed to establish it is more likely than not he would be tortured

at the instigation of or with the acquiescence of the government if returned to

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).




                                          2                                       12-72389
      Finally, we reject Gonzalez Barrios’s claim that the IJ deprived him of due

process by failing to grant a continuance. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error to prevail on due process challenge).

      PETITION FOR REVIEW DENIED.




                                          3                                  12-72389